— Appeal by permission from an order of the Supreme Court at Special Term (Kahn, J.), entered August 4, 1982 in Albany County, which, inter alla, in a proceeding pursuant to CPLR article 78, referred to Trial Term the issue of whether petitioner’s parole release hearing was conducted by at least two members of the Board of Parole (9 NYCRR 8002.2). Petitioner was released from confinement in December, 1982. Therefore, the issue presented on this appeal is moot. (Matter of Hamm v Regan, 34 NY2d 992; Matter of Rodriguez v Hongisto, 78 AD2d 921), and since it does not present a recurring, substantial issue which otherwise would escape appellate review, the appeal should be dismissed (Matter ofHearst Corp. v Clyne, 50 NY2d 707, 714-715; People ex rel. Rodriguez v LeFevre, 84 AD2d 661). Appeal dismissed, as moot, without costs. Kane, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.